Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3-7, 21, and 24-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention. Specifically, with regard to claim 1, Neufeld (US 2016/0316645) discloses (Figure 1) a modular aeroponic garden system (¶0027, a hydroponic and aeroponic garden system) comprising:
at least one conduit (¶0038, growing tube 18 with sections 42) and at least one sloped conduit forming a conduit circuit (¶0038, straight sections 42.1, 42.2, 42.3, and 42.4 can angle downward at any angle between 0 and 90 degrees, 1 and 30 degrees, and 1 and 15 degrees) and having a first conduit opening (opening by elbow section 46) and a second conduit opening (opening by upper end 38), the first conduit opening and the second conduit opening in communication with a reservoir (¶0032, first and second opening in communication with a reservoir 20), wherein the reservoir is configured to store a volume of fluid (¶0042, reservoir 20 holds nutrient rich water); 
a plurality of plant support insert holes (¶0041, opening 50 are used to hold plants 30) positioned in the conduit circuit (¶0041, non-vertical conduit 18 includes a plurality of opening 50 to hold plants 30), each of the plurality of plant support insert 
a supplemental nutrient film system (Fig. 1, ¶0032, hydroponic system 10), wherein the supplemental nutrient film system uses gravity to deliver the volume of fluid to the plant (¶0045, nutrient rich fluid flows downward under the force of gravity through the growing tube before ending back in reservoir 20). 
Neufeld fails to disclose of at least one vertical and at least one sloped conduit, the first conduit opening and the second conduit opening in fluid communication with a reservoir, and the combination of one or more fog generation devices configured to create an atomized fluid with a supplemental nutrient film system, wherein the supplemental nutrient film system uses gravity to deliver the volume of fluid to the plant. 
Cottrell is in field of aeroponic and teaches (Fig. 4) of one or more fog generation devices (¶0027, ultrasonic transducer 22) configured to create an atomized fluid (¶0029, transducer 22 causes the fluid to break up into fine droplets which quickly evaporate to form a mist); a hardware control assembly (Fig. 5, hardware control assembly comprising of motor 34, LED 52, transducer driver 108, processor 100, user controls 56, memory 106, and display 58) communicatively coupled to one or more fog generation devices (Fig. 5, ¶0029, transducer 22 is coupled to the hardware control assembly); and, wherein a first mode of operation the hardware control assembly regulates a closed-loop circulation of the atomized fluid of the one or more fog generation devices out of the reservoir (¶0029, control circuit 18 controls the closed-loop circulation of the atomized fluid moving through the conduit 12 by fan 34 out of the reservoir 20).

	With regard to claim 25, Neufeld teaches of a modular aeroponic garden system (¶0027, a hydroponic and aeroponic garden system) comprising:
at least one conduit (¶0038, growing tube 18 with sections 42) positioned forming a conduit circuit having a first conduit opening (opening by elbow section 46) and a second conduit opening (opening by upper end 38), the first conduit opening and the second conduit opening in communication with a reservoir (¶0032, first and second opening in fluid communication with reservoir 20), wherein the reservoir is configured to store a volume of fluid (¶0042, reservoir 20 holds nutrient rich water), 
a plurality of plant support insert holes (¶0041, opening 50 are used to hold plants 30) positioned in the at least one conduit (¶0041, non-vertical conduit 18 includes a plurality of opening 50 to hold plants 30), each of the plurality of plant support insert holes configured to receive a plant receptacle containing plant roots of a plant (¶0041, openings 50 are to hold plants 30 and their root systems 28);
a supplemental nutrient film system (Fig. 1, ¶0032, hydroponic system 10), wherein the supplemental nutrient film system uses gravity to deliver the volume of fluid to the plant inside the at least one conduit (¶0045, nutrient rich fluid flows downward under the force of gravity through the growing tube before ending back in reservoir 20).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             


/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647